         Case 20-03195-sgj Doc 62 Filed 05/24/21                 Entered 05/24/21 11:22:57              Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 21, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


                                            )
     In re:                                 )                               Chapter 11
                                            )
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1 )

                       Debtor,              )                               Case No. 19-34054-SGJ11
                                            )
     OFFICIAL COMMITTEE OF UNSECURED        )
     CREDITORS,                             )
                       Plaintiff,           )
                                            )
           vs.                              )
                                                                            Adversary Proceeding No. 20-03195
                                            )
     CLO HOLDCO, LTD., CHARITABLE DAF       )
     HOLDCO, LTD., CHARITABLE DAF FUND, LP,
     HIGHLAND DALLAS FOUNDATION, INC., THE )
     DUGABOY INVESTMENT TRUST, GRANT        )
     JAMES SCOTT III IN HIS INDIVIDUAL      )
     CAPACITY, AS TRUSTEE OF THE DUGABOY
     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



     268957253v.1
    Case 20-03195-sgj Doc 62 Filed 05/24/21                   Entered 05/24/21 11:22:57              Page 2 of 2



INVESTMENT TRUST, AND AS TRUSTEE OF                               )
THE GET GOOD NONEXEMPT TRUST, AND                                 )
JAMES D. DONDERO,
                                                                  )
                             Defendants.                          )
                                                                  )

    ORDER GRANTING THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
         EMERGENCY MOTION TO STAY THE ADVERSARY PROCEEDING
                           FOR NINETY DAYS

           Upon consideration of the official committee of unsecured creditors’ Emergency Motion

to Stay the Adversary Proceeding for Ninety Days [Docket No. 46] (the “Motion”), the Response

in Opposition [Docket No. 50] filed by Defendants CLO Holdco, Ltd. and Highland Dallas

Foundation, Inc., the Response in Opposition [Docket No. 53] filed by Defendants The Dugaboy

Investment Trust and the Get Good Nonexempt Trust, and the arguments presented at the

emergency hearing conducted before this Court on May 20, 2021,

           IT IS HEREBY ORDERED that:

           1. The Motion is GRANTED.

           2. The Adversary Proceeding, 2 including any current response deadlines and hearing

               dates, is stayed for ninety days after the issuance of this Order.

           3. This Court shall retain jurisdiction over all matters arising from or relating to the

               interpretation or implementation of this Order.


                                               ### End of Order ###




2
    Capitalized terms used but not defined herein shall have the respective meanings given to them in the Motion.


268957253v.1
